

Exhibit 10.1












EXCHANGE AGREEMENT
BY AND AMONG
DIAMONDBACK ENERGY, INC.
VIPER ENERGY PARTNERS LLC
VIPER ENERGY PARTNERS GP LLC
and
VIPER ENERGY PARTNERS LP
Dated as of May 9, 2018





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
 
Page
 
 
 
ARTICLE I DEFINITIONS
1
Section 1.1
Definitions
1
Section 1.2
Gender
5
 
 
 
ARTICLE II EXCHANGE
5
Section 2.1
Redemption and Purchase Rights
5
Section 2.2
Expiration
7
Section 2.3
Adjustment
8
 
 
 
ARTICLE III MISCELLANEOUS PROVISIONS
8
Section 3.1
Notices
8
Section 3.2
Time is of the Essence
10
Section 3.3
Assignment
10
Section 3.4
Parties in Interest
10
Section 3.5
Captions
10
Section 3.6
Severability
10
Section 3.7
Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial by Jury
11
Section 3.8
Entire Agreement
12
Section 3.9
Amendment
12
Section 3.10
Facsimile; Counterparts
12
Section 3.11
Tax Matters
12













i

--------------------------------------------------------------------------------





EXCHANGE AGREEMENT
This Exchange Agreement (this “Agreement”), dated as of May 9, 2018, by and
among Viper Energy Partners LP, a Delaware limited partnership (the
“Partnership”), Viper Energy Partners GP LLC, a Delaware limited liability
company (the “General Partner”), Viper Energy Partners LLC, a Delaware limited
liability company (the “Operating Company”), and Diamondback Energy, Inc., a
Delaware corporation (the “Sponsor”). The above-named entities are sometimes
referred to in this Agreement as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, the Parties hereto desire to provide for the possible future exchange
by the Sponsor of OpCo Units (as defined herein) and Class B Units (as defined
herein) for Common Units (as defined herein) or cash, on the terms and subject
to the conditions set forth herein; and
WHEREAS, the Parties intend that an Exchange (as defined herein) consummated
hereunder be treated for federal income tax purposes, to the extent permitted by
law, as a taxable exchange of OpCo Units and Class B Units by the Sponsor.
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I
DEFINITIONS

Section 1.1    Definitions. Capitalized terms used herein but not defined shall
have the meanings ascribed to them in the Partnership Agreement (as defined
below). As used in this Agreement, the following terms shall have the following
meanings:
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Assignee” means a Person to whom a Membership Interest has been transferred in
accordance with the OpCo Limited Liability Company Agreement but who has not
become a Member.
“Applicable Percentage” has the meaning set forth in Section 2.1(b).
“Business Day” means Monday through Friday of each Week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.


1

--------------------------------------------------------------------------------




“Cash Amount” means an amount of cash equal to (i) the number of Tendered Units
multiplied by (ii) the Current Market Price as of the date of determination.
“Cash Purchase Price” has the meaning set forth in Section 2.1(b).
“Class B Units” has the meaning set forth in the Partnership Agreement.
“Closing Price” means, as of the date of determination, the last sale price on
such day, regular way, or in case no such sale takes place on such day, the
average of the closing bid and asked prices on such day, regular way, in either
case as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the principal National
Securities Exchange on which the Common Units are listed or admitted to trading.
“Code” means the U.S. Internal Revenue Code of 1986, as amended and in effect
from time to time. Any reference herein to a specific section or sections of the
Code shall be deemed to include a reference to any corresponding provision of
any successor law.
“Commission” means the U.S. Securities and Exchange Commission.
“Common Unit Amount” means a number of Common Units equal to the number of
Tendered Units.
“Common Units” has the meaning set forth in the First Amended and Restated
Agreement of Limited Partnership of the Partnership, dated as of June 23, 2014.
“Conflicts Committee” has the meaning set forth in the Partnership Agreement.
“Current Market Price” means, as of the date of determination, the average of
the daily Closing Prices per Common Unit for the 20 consecutive Trading Days
immediately prior to such date.
“Cut-Off Date” means the fifth (5th) Business Day after the Partnership’s
receipt of a Notice of Redemption.
“Delaware LLC Act” means the Delaware Limited Liability Company Act, 6 Del. C.
Section 18-101, et seq., as amended, supplemented or restated from time to time,
and any successor to such statute.
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, 6
Del C. Section 17-101, et seq., as amended, supplemented or restated from time
to time, and any successor to such statute.
“Exercise Notice” has the meaning set forth in Section 2.1(c).


2

--------------------------------------------------------------------------------




“Exchange” means (i) a Redemption by the Operating Company of one or more OpCo
Units for Common Units and (ii) the purchase of Tendered Units by the
Partnership from the Sponsor for the Cash Purchase Price.
“Exchange Right” means the rights of the Sponsor and the Partnership pursuant to
Sections 2.1(a) and (b), respectively, of this Agreement.
“Financing Party” means any and all Persons, or the agents or trustees
representing them, providing senior or subordinated debt or tax equity financing
or refinancing (including letters of credit, bank guaranties or other credit
support).
“General Partner” has the meaning set forth in the preamble to this Agreement.
“Governmental Entity” means any (a) multinational, federal, national,
provincial, territorial, state, regional, municipal, local or other government,
governmental or public department, central bank, court, tribunal, arbitral body,
commission, administrative agency, board, bureau, agency or other statutory
body, domestic or foreign, (b) subdivision, agent, commission, board or
authority of any of the foregoing, or (c) quasi-governmental or private body
exercising any regulatory, expropriation or taxing authority under, or for the
account of, any of the foregoing (including the New York Stock Exchange and
NASDAQ Stock Market), in each case, that has jurisdiction or authority with
respect to the applicable Party.
“Holder” means either (a) a Member or (b) an Assignee that owns an OpCo Unit.
“Laws” means any and all applicable (a) laws, constitutions, treaties, statutes,
codes, ordinances, principles of common law and equity, rules, regulations and
municipal bylaws whether domestic, foreign or international, (b) judicial,
arbitral, administrative, ministerial, departmental and regulatory judgments,
orders, writs, injunctions, decisions and awards of any Governmental Entity, and
(c) policies, practices and guidelines of any Governmental Entity which,
although not actually having the force of law, are considered by such
Governmental Entity as requiring compliance as if having the force of law, and
the term “applicable,” with respect to such Laws and in the context that refers
to one or more Persons, means such Laws that apply to such Person or Persons or
its or their business, undertaking, property or securities at the relevant time
and that emanate from a Governmental Entity having jurisdiction over the Person
or Persons or its or their business, undertaking, property or securities.
“Member” has the meaning set forth in the OpCo Limited Liability Company
Agreement.
“Membership Interest” has the meaning set forth in the OpCo Limited Liability
Company Agreement.


3

--------------------------------------------------------------------------------




“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act (or any successor to such
Section) and any other securities exchange (whether or not registered with the
Commission under Section 6(a) of the Securities Exchange Act (or successor to
such Section)) that the General Partner shall designate as a National Securities
Exchange for purposes of this Agreement.
“Notice of Redemption” has the meaning set forth in Section 2.1(a)(i).
“OpCo Limited Liability Company Agreement” means the Second Amended and Restated
Limited Liability Company Agreement of the Operating Company, dated May 9, 2018,
as may be amended from time to time.
“OpCo Units” has the meaning set forth in the Partnership Agreement.
“Operating Company” has the meaning set forth in the preamble to this Agreement.
“Partnership” has the meaning set forth in the preamble to this Agreement.
“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of Viper Energy Partners LP, dated May 9, 2018, as may be
amended from time to time.
“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.
“Redemption” has the meaning set forth in Section 2.1(a).
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time, and any successor to such statute.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.
“Specified Redemption Date” means the fifteenth (15th) Business Day after the
receipt by the Operating Company of a Notice of Redemption (or an election to
receive the Common Unit Amount in respect of Tendered Units) or as otherwise
agreed to in writing by the parties hereto.
“Sponsor” has the meaning set forth in the preamble to this Agreement and, where
applicable, includes a transferee of Class B Units and OpCo Units as permitted
under the Partnership Agrement.
“Tendered Units” has the meaning set forth in Section 2.1(a).


4

--------------------------------------------------------------------------------




“Trading Day” means a day on which the principal National Securities Exchange on
which the Common Units are listed or admitted to trading is open for the
transaction of business.
“Treasury Regulations” means the United States Treasury regulations promulgated
under the Code.
“Unit” has the meaning set forth in Section 2.1(a).

Section 1.2    Gender. For the purposes of this Agreement, the words “it,” “he,”
“his” or “himself’ shall be interpreted to include the masculine, feminine and
corporate, other entity or trust form.

ARTICLE II    
EXCHANGE

Section 2.1    Redemption and Purchase Rights.
(a)    Subject to Section 4.4(b) of the OpCo Limited Liability Company
Agreement, the Sponsor shall have the right, at any time and from time to time
(subject to the terms and conditions set forth herein), to require the
Partnership to redeem (each, a “Redemption”) all or a portion of the Class B
Units held by the Sponsor, which must be accompanied by an equal number of OpCo
Units held by the Sponsor (one OpCo Unit and one Class B Unit are referred to
herein as one “Unit”, and Units that have in fact been tendered for redemption
being hereafter referred to as “Tendered Units”), in exchange for the Common
Unit Amount.
(i)    If the Sponsor desires to exercise its right to require a Redemption, it
shall deliver a written notice to the Partnership and the Operating Company
specifying the number of Units the Sponsor desires to tender for redemption (the
“Notice of Redemption”). The Partnership shall not be obligated to effect a
Redemption until the Specified Redemption Date (it being understood that the
Partnership will not be required to consummate such Redemption with respect to
any Tendered Units that are purchased by the Partnership pursuant to
Section 2.1(b)).
(ii)    The Common Unit Amount shall be delivered by the Partnership on or
before the Specified Redemption Date as duly authorized, validly issued, fully
paid and non-assessable Common Units (except as such nonassessability may be
affected by Sections 17-303, 17-607 or 18-704 of the Delaware LP Act), free of
any pledge, lien, encumbrance or restriction, other than the restrictions
provided in the Partnership Agreement, the Securities Act and relevant state
securities or “blue sky” laws. Notwithstanding any delay in such delivery, the
Sponsor shall be deemed the owner of such Common Units for all purposes,
including, without limitation, rights to vote and consent, receive
distributions, and


5

--------------------------------------------------------------------------------




exercise rights, as of the Specified Redemption Date. Common Units issued upon a
Redemption pursuant to this Section 2.1(a) may contain such legends regarding
restrictions under the Securities Act and applicable state securities laws as
the Partnership in good faith determines to be necessary or advisable in order
to ensure compliance with such laws.
(b)    In lieu of any Redemption described in Section 2.1(a), the Partnership
may, in its sole and absolute discretion (but subject to the approval of the
Conflicts Committee), offer to purchase some or all of the Tendered Units (such
amount, expressed as a percentage of the total number of Tendered Units rounded
up to the nearest Unit, being referred to as the “Applicable Percentage”) from
the Sponsor by delivering a written notice of such election on or before the
close of business on the Cut-Off Date. If the Sponsor accepts such offer in
writing, on the Specified Redemption Date the Sponsor shall sell such number of
the Tendered Units to the Partnership in exchange for a cash sum (the “Cash
Purchase Price”) equal to the product of the Cash Amount and the Applicable
Percentage. If the Partnership offers, subject to the approval of the Conflicts
Committee, to purchase some or all of the Tendered Units and the Sponsor accepts
such offer:
(i)    the Cash Purchase Price shall be delivered, in the Sponsor’s sole and
absolute discretion, by wire transfer or as a certified or bank check payable to
the Sponsor, in each case in immediately available funds and on or before the
Specified Redemption Date; and
(ii)    the remaining Tendered Units shall be subject to Redemption pursuant to
Section 2.1(a).
(c)    In the event the Partnership elects to exercise its offer rights pursuant
to Section 2.1(b), the Partnership shall provide a written notice to that effect
(an “Exercise Notice”) to the Operating Company and the Sponsor on or before the
close of business on the Cut-Off Date. The failure of the Partnership to provide
an Exercise Notice by the close of business on the Cut-Off Date shall be deemed
to be an election by the Partnership not to make an offer to purchase any of the
Tendered Units. The Sponsor shall have five (5) Business Days after receipt of
the Exercise Notice to give written notice of acceptance.
(d)    Without limiting the remedies of the Sponsor, if the Partnership offers
to purchase some or all of the Tendered Units under Section 2.1(b) for the Cash
Purchase Price and the Sponsor accepts, and the Cash Purchase Price is not paid
on or before the Specified Redemption Date, interest shall accrue with respect
to the Cash Purchase Price from the day after the Specified Redemption Date to
and including the date on which the Cash Purchase Price is paid at a rate equal
to the Applicable Federal Short-Term Rate as published monthly by the United
States Internal Revenue Service.


6

--------------------------------------------------------------------------------




(e)    Notwithstanding anything herein to the contrary, with respect to any
Redemption pursuant to Section 2.1(a), or any purchase of Units by the
Partnership pursuant to Section 2.1(b) hereof:
(i)    Without the consent of the Partnership, the Sponsor may not effect a
Redemption for (A) less than two thousand (2,000) Units or (B) if the Sponsor
holds less than two thousand (2,000) Units, all of the Units held by the
Sponsor.
(ii)    If (A) the Sponsor surrenders Tendered Units during the period after the
Record Date with respect to a distribution payable to Holders of OpCo Units, and
before the record date established by the Partnership for a distribution to its
unitholders of some or all of its portion of such Operating Company
distribution, and (B) the Partnership elects to purchase any of such Tendered
Units pursuant to Section 2.1(b), then the Sponsor shall pay to the Partnership
on the Specified Redemption Date an amount in cash equal to the Operating
Company distribution paid or payable in respect of such Tendered Units.
(iii)    Notwithstanding anything to the contrary herein, the consummation of a
Redemption pursuant to Section 2.1(a) hereof or a purchase of Tendered Units by
the Partnership pursuant to Section 2.1(b) hereof, as the case may be, shall not
be permitted to the extent the Partnership determines that such Redemption or
purchase (A) would be prohibited by applicable law or regulation (including,
without limitation, the Securities Act, the Delaware LLC Act or the Delaware LP
Act) or (B) would not be permitted under the Partnership Agreement, the OpCo
Limited Liability Company Agreement or any other agreements to which the
Partnership or the Operating Company may be party or any written policies of the
Partnership related to unlawful or improper trading (including, without
limitation, the policies of the Partnership relating to insider trading).
(f)    The Partnership, the Operating Company and the Sponsor shall bear their
own expenses in connection with the consummation of any Exchange, whether or not
any such Exchange is ultimately consummated, except that the Operating Company
shall bear any transfer taxes, stamp taxes or duties, or other similar taxes in
connection with, or arising by reason of, any Exchange; provided, however, that
if any Common Units are to be delivered in a name other than that of the
Sponsor, then the Sponsor and/or the person in whose name such shares are to be
delivered shall pay to the Operating Company the amount of any transfer taxes,
stamp taxes or duties, or other similar taxes in connection with, or arising by
reason of, such Exchange or shall establish to the reasonable satisfaction of
the Partnership that such tax has been paid or is not payable.

Section 2.2    Expiration. In the event that the Operating Company is dissolved
pursuant to the OpCo Limited Liability Company Agreement, any Exchange Right
pursuant to Section 2.1


7

--------------------------------------------------------------------------------




of this Agreement shall terminate upon final distribution of the assets of the
Operating Company pursuant to the terms and conditions of the OpCo Limited
Liability Company Agreement.

Section 2.3    Adjustment. If there is any reclassification, reorganization,
recapitalization or other similar transaction in which the OpCo Units, Common
Units or Class B Units, as applicable, are converted or changed into another
security, securities or other property, then upon any subsequent Exchange, the
Sponsor shall be entitled to receive the amount of such security, securities or
other property that the Sponsor would have received if such Exchange had
occurred immediately prior to the effective date of such reclassification,
reorganization, recapitalization or other similar transaction, taking into
account any adjustment as a result of any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of such security, securities or other property that occurs after
the effective time of such reclassification, reorganization, recapitalization or
other similar transaction. For the avoidance of doubt, if there is any
reclassification, reorganization, recapitalization or other similar transaction
in which the OpCo Units, Common Units or Class B Units, as applicable, are
converted or changed into another security, securities or other property, this
Section 2.3 shall continue to be applicable, mutatis mutandis, with respect to
such security or other property. This Agreement shall apply to, mutatis
mutandis, and all references to “OpCo Units,” “Common Units” or “Class B Units”
shall be deemed to include, any security, securities or other property of the
Operating Company or the Partnership, as applicable, which may be issued in
respect of, in exchange for or in substitution of the OpCo Units, Common Units
or Class B Units, as applicable, by reason of any distribution or dividend,
split, reverse split, combination, reclassification, reorganization,
recapitalization, merger, exchange (other than an Exchange) or other
transaction.

ARTICLE III    
MISCELLANEOUS PROVISIONS

Section 3.1    Notices. Any notice, statement, demand, claim, offer or other
written instrument required or permitted to be given pursuant to this Agreement
shall be in writing signed by the Party giving such notice and shall be sent by
facsimile, email, hand messenger delivery, overnight courier service, or
certified mail (receipt requested) to each other Party at the address set forth
below; provided that to be effective any such notice sent originally by
facsimile or email must be followed within two (2) Business Days by a copy of
such notice sent by overnight courier service:
If to the Partnership:
Viper Energy Partners LP
500 West Texas


8

--------------------------------------------------------------------------------




Suite 1200
Midland, Texas
Email:RJHolder@diamondbackenergy.com
Attention: Randall J. Holder, General Counsel


If to the Sponsor:
Diamondback Energy, Inc.
500 West Texas
Suite 1200
Midland, Texas
Email:RJHolder@diamondbackenergy.com
Attention: Randall J. Holder, General Counsel


If to the General Partner:
Viper Energy Partners GP LLC
500 West Texas
Suite 1200
Midland, Texas
Email:RJHolder@diamondbackenergy.com
Attention: Randall J. Holder, General Counsel


If to the Operating Company:
Viper Energy Partners LLC
500 West Texas
Suite 1200
Midland, Texas
Email:RJHolder@diamondbackenergy.com
Attention: Randall J. Holder, General Counsel
Each Party shall have the right to change the place to which notices shall be
sent or delivered or to specify one additional address to which copies of
notices may be sent, in either case by similar notice sent or delivered in like
manner to the other Party. Without limiting any other means by which a Party may
be able to prove that a notice has been received by another Party, all notices
and communications shall be deemed to have been duly given: (i) at the time
delivered by hand, if personally delivered; (ii) five (5) Business Days after
being deposited in the mail, postage prepaid, if mailed by first class certified
mail, receipt requested; (iii) when received, if sent by facsimile or email, if
received prior to 5 p.m., recipient’s time, on a Business Day, or on the next
Business Day,


9

--------------------------------------------------------------------------------




if received later than 5 p.m., recipient’s time; and (iv) on the next Business
Day after timely delivery to the courier, if sent by overnight air courier
guaranteeing next day delivery. In any case hereunder in which a Party is
required or permitted to respond to a notice from another Party within a
specified period, such period shall run from the date on which the notice was
deemed duly given as above provided, and the response shall be considered to be
timely given if given as above provided by the last day of the period provided
for such response.

Section 3.2    Time is of the Essence. Time is of the essence of this Agreement;
provided, however, notwithstanding anything to the contrary in this Agreement,
if the time period for the performance of any covenant or obligation,
satisfaction of any condition or delivery of any notice or item required under
this Agreement shall expire on a day other than a Business Day, such time period
shall be extended automatically to the next Business Day.

Section 3.3    Assignment. No Party will convey, assign or otherwise transfer
either this Agreement or any of the rights, interests or obligations hereunder
without the prior written consent of the other Parties hereto (in each of such
Party’s sole and absolute discretion). Any such prohibited conveyance,
assignment or transfer without the prior written consent of the other Parties
will be void ab initio. Notwithstanding the foregoing, nothing contained in this
Agreement shall preclude (i) any pledge, hypothecation or other transfer or
assignment of a Party’s rights, title and interest under this Agreement,
including any amounts payable to such Party under this Agreement, to a bona fide
Financing Party as security for debt financing to such Party or one of its
Affiliates, or (ii) the assignment of such rights, title and interest under this
Agreement upon exercise of remedies by a Financing Party following a default by
such Party or one of its Affiliates under the financing agreements entered into
with the Financing Parties.

Section 3.4    Parties in Interest. This Agreement is binding upon and is for
the benefit of the Parties hereto and their respective successors and permitted
assigns. This Agreement is not made for the benefit of any Person not a party
hereto, and no Person other than the Parties hereto and their respective
successors and permitted assigns will acquire or have any benefit, right, remedy
or claim under or by virtue of this Agreement.

Section 3.5    Captions. All Section titles or captions contained in this
Agreement or in the table of contents of this Agreement are for convenience only
and shall not be deemed to be a part of this Agreement or affect the meaning or
interpretation of this Agreement.

Section 3.6    Severability. Whenever possible each provision and term of this
Agreement will be interpreted in a manner to be effective and valid. If any term
or provision of this Agreement or the application of any such term or provision
to any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, the remaining provisions
hereof, or the application of such term or provision to Persons or


10

--------------------------------------------------------------------------------




circumstances other than those as to which it has been held invalid, illegal or
unenforceable, will remain in full force and effect and will in no way be
affected, impaired or invalidated thereby. If any term or provision of this
Agreement is held to be prohibited or invalid, then such term or provision will
be ineffective only to the extent of such prohibition or invalidity without
invalidating or affecting in any manner whatsoever the remainder of such term or
provision or the other terms and provisions of this Agreement. Upon
determination that any other term or provision of this Agreement is invalid,
void, illegal or unenforceable, a court of competent jurisdiction will modify
such term or provision so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible under the Law.

Section 3.7    Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial by
Jury.
(a)    This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.
(b)    Each of the Parties:
(i)    irrevocably agrees that any claims, suits, actions or proceedings arising
out of or relating in any way to this Agreement (including any claims, suits or
actions to interpret, apply or enforce the provisions of this Agreement or the
duties, obligations or liabilities among the Parties, or the rights or powers
of, or restrictions on, the Parties) shall be exclusively brought in the Court
of Chancery of the State of Delaware (or, if such court does not have subject
matter jurisdiction thereof, any other court located in the State of Delaware
with subject matter jurisdiction), in each case regardless of whether such
claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims;
(ii)    irrevocably submits to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware (or, if such court does not have subject
matter jurisdiction thereof, any other court located in the State of Delaware
with subject matter jurisdiction) in connection with any such claim, suit,
action or proceeding;
(iii)    agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the Court of Chancery of the State of Delaware or of any other court to which
proceedings in the Court of Chancery of the State of Delaware may be appealed,
(B) such claim, suit, action or proceeding is brought in an inconvenient forum,
or (C) the venue of such claim, suit, action or proceeding is improper;


11

--------------------------------------------------------------------------------




(iv)    expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding;
(v)    consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in this clause (v) shall affect or limit any right to
serve process in any other manner permitted by law; and
(vi)    IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY SUCH CLAIM, SUIT,
ACTION OR PROCEEDING.

Section 3.8    Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and this Agreement
supersedes all prior negotiations, agreements or understandings of the Parties
of any nature, whether oral or written, relating thereto.

Section 3.9    Amendment. This Agreement may be modified, amended or
supplemented only by written agreement executed by the Parties.

Section 3.10    Facsimile; Counterparts. Except as contemplated by Section 3.3,
neither this Agreement nor any of the rights or obligations hereunder shall be
assigned by any of the parties hereto without the prior written consent of the
other parties. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective successors and assigns.

Section 3.11    Tax Matters.
(a)    If the Partnership or the Operating Company shall be required to withhold
any amounts by reason of any federal, state, local or foreign tax rules or
regulations in respect of any Exchange, the Partnership or the Operating
Company, as the case may be, shall be entitled to take such action as it deems
appropriate in order to ensure compliance with such withholding requirements,
including, without limitation, at its option withholding from, and paying over
to the appropriate taxing authority, any consideration otherwise payable to the
Sponsor under this Agreement, and any such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the person in respect of
which such deduction and withholding was made. Notwithstanding anything to the
contrary herein, each of the Partnership and the Operating Company may, at its
own discretion, require as a condition to the effectiveness of an Exchange that
an exchanging holder of Tendered Units deliver to the Partnership or the
Operating Company, as the case may be, a certification of non-foreign status in
accordance with Treasury Regulation Section 1.1445-2(b).


12

--------------------------------------------------------------------------------




(b)    This Agreement shall be treated as part of the OpCo Limited Liability
Company Agreement as described in Section 761(c) of the Code and Sections
1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.




13

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.
Viper Energy Partners GP LLC
 
By:
/s/ Randall J. Holder
Name:
Randall J. Holder
Title:
Executive Vice President, General Counsel And Secretary
 
Viper Energy Partners LP
 
By:
Viper Energy Partners GP LLC, its general partner
 
By:
/s/ Randall J. Holder
Name:
Randall J. Holder
Title:
Executive Vice President, General Counsel And Secretary
 
Viper Energy Partners LLC
 
By:
/s/ Randall J. Holder
Name:
Randall J. Holder
Title:
Executive Vice President, General Counsel And Secretary
 
Diamondback Energy, Inc.
 
By:
/s/ Randall J. Holder
Name:
Randall J. Holder
Title:
Executive Vice President, General Counsel And Secretary





Signature Page to the Exchange Agreement